Exhibit 10.11







$5,000.00

December 27, 2010







Promissory Note




As hereinafter agreed Grote Molen, Inc., jointly and severally, promises to pay
to the order of John B. Hofman Five Thousand Dollars ($5,000.00), and it is
hereby agreed that the said amount ($5,000.00) shall be payable upon demand.
Interest shall accrue at a rate of six percent (6%) per annum and will be
charged on the unpaid balance until the whole amount of the principal and
interest is paid. There shall be no penalty for early payment of this note.




Should default be made in the payment of the demand note then the whole unpaid
amount shall become immediately due and payable; and in the event default is
made and said note is placed in the hands of an attorney for collection or suit
is brought on the same, then the undersigned agrees to pay all costs and
attorney's fees that might be incurred. If there is a lawsuit, borrower agrees
upon lender's request to submit to the jurisdiction of the county of Bannock
County, the State of Idaho. This note shall be governed by and construed in
accordance with the laws of the State of Idaho.







UNDERSIGNED:

Grote Molen, Inc.







By: /s/ John B. Hofman

John B. Hofman, President









